[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 10593
This is an action for unpaid rent and use and occupancy in connection with the lease of commercial property. The court finds the issues for the plaintiffs. The court finds that damages as follows:
    Unpaid rent for December, 1996             $1,500.00 Use and Occupancy, January and February, 1997                            3,000.00 Damages for March, 1997                       800.00 Attorneys fees and costs of eviction action                           1,117.80 Attorneys fees for this action              1,500.00
Damages for March, 1997 are awarded pursuant to Rokalor, Inc.v. Connecticut Eating Enterprises, Inc., 18 Conn. App. 384,388-390, 558 A.2d 265 (1989); see also K  K Realty Associates v.Gagnon, 33 Conn. App. 815. 820, 639 A.2d 524 (1994); Public Act No. 97-231 § 1. I have previously held that it is the defendant's burden to prove that the plaintiff did not mitigate damages. DeMatteo v. Villano, Superior Court, Judicial District of New Haven, Housing Session, No. CVNH 9604-7493 (July 14, 1997). Attorneys' fees are awarded pursuant to the third paragraph of the parties' lease in the absence of any claim that the fees claimed were not "incurred by the Landlord in enforcing any of the obligations under this lease."
Judgment may enter for the plaintiff against the named defendant only1 for $7,917.80, plus taxable costs
BY THE COURT
Bruce L. LevinJudge of the Superior Court